DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 2-21 in application number 17/207,900.  Claims 2-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, 14, 15, 20 and 21 are objected to because of the following informalities:  Applicant recites the item is a first location which does not make sense in context. It is possible that Applicant meant to say “the item is at a first location” or “the item is located at a first location”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,977,611 in view of U.S. Patent Publication 2014/0019285 (Karthik et. al.)  Karthik teaches a tool that optimizes a user’s ability to list items on an on-line auction site. Karthik teaches ([0057] “Changes to the listing that would result from implementation of recommendations can be previewed prior to implementation, if desired”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to preview a listing, as taught by Karthik, in a system of automatic on-line auction listings, as taught by U.S. Patent No. 10,977,611, due to predictable improvements in accuracy of the ultimate listing. 
Further, Claims 8, 15 and 21 are rejected in view of U.S. Patent No. 10,977,611 in view of U.S. Patent Publication 2005/0073406 (Easley et. al.). Easley teaches a sensor system that uses an RFID reader and transmits an alarm if products that were previously in a location appear to be missing. Easley teaches ([0076] “the RFID Reader data will be largely self sufficient with only alarm conditions (such as missing inventory) passed to the sensor controller for processing and storage in associated memory”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that at least Claim 8 of U.S. Patent No. 10,977,611 teaches “product sensor means for detecting the absence of the article” and Claim 4 of U.S. Patent No. 10,977,611  teaches RFID tags and reader and it would have been obvious to combine this with the alarm that is triggered by an RFID system sensing missing items, as taught by Easley, due to a predictable increase in the likelihood of recovering missing items if others are contemporaneously alerted.



cl#
17207900 - instant application
cl#
 US Patent 10977611
9a
at least one hardware processor
1a
at least one hardware processor
9b
and at least one hardware memory storing instructions that when executed, configure the at least one hardware processor to perform operations comprising
1b
and at least one hardware memory storing instructions that when executed, configure the at least one hardware processor to perform first operations comprising
2a, 9c
A method, comprising: receiving, from a mobile computing device, product information associated with an item; 
1c
receiving, from a first device, product information associated with an article
2b, 9d
receiving, from the mobile computing device, an indication of a merchant at which the item is present; 
1d
receiving, from the first device, location information of the first device, identifying a merchant based on the location information
2c, 9e
generating an online listing for the item in an online marketplace in response to receiving the indication; 
1e
generating an online listing for the article in an online marketplace of the identified merchant, the online listing including the product information
2d, 9f
alerting the merchant of the online listing; 
 
XXX
2e, 9g
receiving, from the merchant, an approval of the online listing; 
 
XXX
2f, 9h
and making the online listing accessible to a plurality of consumers in response to the approval.
1g
and making the online listing accessible to a plurality of consumers
3a, 10a
receiving a tag identifier (ID) for a product tag attached to the item from the mobile computing device; 
2a
receiving a tag identifier (ID) for a product tag attached to the article from the first device
3b, 10b
and associating the tag ID with the online listing.
2b
and associating the tag ID with the online listing
4a, 11a
receiving, from a point-of-sale (POS) device of the merchant, a message indicating an in- store sale of the item, the message including the tag ID read from the product tag by the POS device; 
6a
receiving, from a point-of-sale (POS) device of the merchant, a message indicating an in- store sale of the article, the message including the tag ID read from the product tag by the POS device
4b, 11b
identifying the online listing based on the tag ID from the message; 
6b
identifying the online listing based on the tag ID from the message

and removing the online listing from sale on the online marketplace in response to the identifying.
6c
and removing the online listing from sale on the online marketplace in response to the identifying
5a
 receiving, from the mobile computing device, geo-location information of the mobile computing device; 
7a
receiving, from the first device, geo-location information of the first device; 
5b
and determining that the merchant is associated with the item by identifying the merchant using geo-fencing based on the geo-location information of the mobile computing device
7b
receiving, from the first device, geo-location information of the first device; and determining that the merchant is associated with the article by identifying the merchant using geo-fencing based on the geo-location information of the first device
6a
 receiving an indication of absence of the item; 
8a
product sensor means for detecting absence of the article; and an on-site inventory sensor device configured to perform operations comprising: receiving an indication of absence of the article from the product sensor means
6b
and changing a state of the online listing based on the indication of absence.
8c
 changing [[the]] a state of the online listing based on the indication of absence
7a
wherein the item is a first location and the method further comprises: receiving an indication of absence of the item from the first location; 
8b
and transmitting the indication of absence to the one or more servers,
7b
changing a state of the online listing from a first state to a second state; 
8c
changing [[the]] a state of the online listing based on the indication of absence
7c
receiving an indication of presence of the item at the first location; 
 
/ if can tell absence can tell presence
7d
and changing the state of the online listing from the second state back to the first state.
 
/ change state functionality
8a
wherein the item is a first location and the method further comprises: receiving an indication of absence of the item from the first location; 
8b
and transmitting the indication of absence to the one or more servers,
8b
and generating an alert in response to receiving the indication of absence of the item from the first location
 
XXX




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627